      Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 1 of 7



 1   PAUL J. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     JUSTIN C. CLARKE (pro hac vice)                  Dallas, TX 75201
11   jcclarke@cravath.com                             Telephone: 214.698.3100
     M. BRENT BYARS (pro hac vice)                    Facsimile: 214.571.2900
12   mbyars@cravath.com
     CRAVATH, SWAINE & MOORE LLP                      CYNTHIA E. RICHMAN (pro hac vice)
13   825 Eighth Avenue                                crichman@gibsondunn.com
     New York, New York 10019                         GIBSON, DUNN & CRUTCHER LLP
14   Telephone: (212) 474-1000                        1050 Connecticut Avenue, N.W.
     Facsimile: (212) 474-3700                        Washington, DC 20036-5306
15                                                    Telephone: 202.955.8500
     Attorneys for Plaintiff and Counter-             Facsimile: 202.467.0539
16   defendant Epic Games, Inc.
                                                      Attorneys for Defendant and
17   [Additional counsel appear on signature          Counterclaimant Apple Inc.
     page]
18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22   EPIC GAMES, INC.,
23                                                      No. 4:20-CV-05640-YGR-TSH
                      Plaintiff, Counter-defendant,
24                                                      TRIAL TRANSCRIPT ERRATA
                          vs.                           Trial Date: May 3, 2021
25
                                                        Courtroom: 1, 4th Floor
26   APPLE INC.,                                        Judge: Hon. Yvonne Gonzalez Rogers

27                    Defendant, Counterclaimant.
28

                          JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                                 Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 2 of 7



 1                  Pursuant to the parties’ discussion with the Court on Friday, May 21, 2021, and the

 2   parties’ subsequent conferral, the parties submit the below list of errata to the daily trial

 3   transcripts.

 4    Trial Day
       (Date)   Page         Line            Original                   Correction              Witness
 5     Day 1     94           5’             “enabled”                   “enables”              Sweeney
 6      (5/3)
       Day 1    108           18’        “game in which”              “game, which”             Sweeney
 7      (5/3)
       Day 2    307           15’               “is”                        “as”                Sweeney
 8      (5/4)
       Day 2    427           8’             “Mac PC”                  “Mac or PC”                   Patel
 9
        (5/4)
10     Day 2    427           12’      “access play games”        “access to play games”             Patel
        (5/4)
11     Day 2    433           20’           “destroying”                “displaying”                 Patel
        (5/4)
12     Day 2    434           2’          “natural effects”          “network effects”               Patel
13      (5/4)
       Day 2    434         11-12’        “natural effects”          “network effects”               Patel
14      (5/4)
       Day 2    446           3’       “I’ve seen that as on       “I’ve see that on some            Patel
15      (5/4)                            some providers’           providers’ websites.”
                                            websites.”
16
        Day 2       453     8-10’       “I have retweeted            “I have retweeted               Patel
17      (5/4)                           others on what the        others. I’d have to look
                                       complete text of that      what the complete text
18                                         tweet was.”              of that tweet was.”
        Day 2       456       12’           “process”                   “processing”                 Patel
19      (5/4)
20      Day 2       461       18’           “relation’s”                 “relations”                 Patel
        (5/4)
21      Day 2       462       4’         “Rainbow Seat 6”          “Rainbow Six Siege”               Patel
        (5/4)
22      Day 2       467       9’              “games”                    “gamers”                    Patel
        (5/4)
23
        Day 2       469       22’          “substantive”                “subset of”                  Patel
24      (5/4)
        Day 2       470       6’              “matrix”                   “metrics”                   Patel
25      (5/4)
        Day 2       474       16’            “services”                 “service is”                 Patel
26      (5/4)
27      Day 2       475       9’        “in-App purchase”              “the browser”                 Patel
        (5/4)
28

                                                   -2-
                            JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                                   Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 3 of 7



 1   Trial Day
      (Date)   Page   Line       Original             Correction          Witness
 2    Day 3    526     8’        “servers”             “service”           Patel
 3     (5/5)
      Day 3    546    23’           “by”                 “buy”            Wright
 4     (5/5)
      Day 3    556    11’          “not”                 “now”            Wright
 5     (5/5)
      Day 3    565    17’     “screen internet”   “screen and internet”   Wright
 6
       (5/5)
 7    Day 3    571     6’         “wrote”               “were”            Wright
       (5/5)
 8    Day 3    578    15’           “do”                “don’t”           Wright
       (5/5)
 9    Day 3    579     9’       “app stores”          “App Store”         Wright
10     (5/5)
      Day 3    606    14’          “are”                “aren’t”          Wright
11     (5/5)
      Day 3    610     4’     “Shawn Pudden”        “Shaan Pruden”        Wright
12     (5/5)
      Day 3    610     6’         “Shawn”               “Shaan”           Wright
13
       (5/5)
14    Day 3    610     8’         “Shawn”               “Shaan”           Wright
       (5/5)
15    Day 3    617    22’          “Two”                 “too”            Wright
       (5/5)
16    Day 3    617    23’          “Two”                 “too”            Wright
17     (5/5)
      Day 3    725     8’        “Sionics”             “Psyonix”           Grant
18     (5/5)
      Day 3    725    15’        “Sionics”             “Psyonix”           Grant
19     (5/5)
20    Day 3    730    10’      “want to fight”         “modify”            Grant
       (5/5)
21    Day 3    734    23’         “that’s”               “that”            Grant
       (5/5)
22    Day 3    738     6’        “consent”             “content”           Grant
       (5/5)
23
      Day 4    824    7-8’        “respect            “respect to           Ko
24     (5/6)                  communications”      communications”
      Day 4    851    13’        “with an”             “within”           Fischer
25     (5/6)
      Day 4    860    16’           “do”                  “to”            Fischer
26     (5/6)
27    Day 4    889    13’      “the next the”          “the next”         Fischer
       (5/6)
28

                                             -3-
                      JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                             Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 4 of 7



 1   Trial Day
      (Date)   Page   Line         Original                Correction          Witness
 2    Day 4     895   14’          “2115”                   “2015”             Fischer
 3     (5/6)
      Day 4     898    7’           “lawer”                 “launder”           Fischer
 4     (5/6)
      Day 4     898   14’          “sawed”                  “sought”            Fischer
 5     (5/6)
      Day 4     898   16’          “sawed”                  “sought”            Fischer
 6
       (5/6)
 7    Day 4     903   24’             “t”                      “to”             Fischer
       (5/6)
 8    Day 4     907    7’           “pays”                   “Pay is”           Fischer
       (5/6)
 9    Day 4     928    5’           “grade”                  “great”            Fischer
10     (5/6)
      Day 4     948    8’            “role”                   “roll”            Fischer
11     (5/6)
      Day 4     949   18’           “time”                   “team”             Fischer
12     (5/6)
      Day 4     984    4’      “decisions, those”        “decides those”       Kosmynka
13
       (5/6)
14    Day 4     990   20’       “surrendering”             “rendering”         Kosmynka
       (5/6)
15    Day 4     992    7’            “An”                    “And”             Kosmynka
       (5/6)
16    Day 4    1001   19’       “acknowledge”               “average”          Kosmynka
17     (5/6)
      Day 4    1007   16’          “sideline”              “guideline”         Kosmynka
18     (5/6)
      Day 4    1015    4’          “consent”                “content”          Kosmynka
19     (5/6)
20    Day 4    1017   20’           “Iowa”                    “iOS”            Kosmynka
       (5/6)
21    Day 5    1134   13’-   “IAP” (every instance)   “API” (every instance)   Kosmynka
       (5/7)          1135
22    Day 5    1150    21’          “Macs”                  “Matt’s”           Kosmynka
       (5/7)
23
      Day 5    1163   12’        “AppThority”            “App Review”          Kosmynka
24     (5/7)
      Day 5    1165   16’        “AppThority”            “App Review”          Kosmynka
25     (5/7)
      Day 5    1174    1’         “toned up”               “tone deaf”         Kosmynka
26     (5/7)
27    Day 5    1175   22’           “Donja”                  “Ganja”           Kosmynka
       (5/7)
28

                                             -4-
                      JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                             Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 5 of 7



 1   Trial Day
      (Date)   Page Line          Original               Correction             Witness
 2    Day 5    1188  22’     “MS. MOSKOWITZ”           “THE WITNESS”           Kosmynka
 3     (5/7)
      Day 5    1195   6’           “Combat”                “Kombat”             Allison
 4     (5/7)
      Day 5    1201   8’          “You Play”                “Uplay”             Allison
 5     (5/7)
      Day 5    1202   2’     “Ralph’s Store Steam”   “Valve’s store, Steam”     Allison
 6
       (5/7)
 7    Day 5    1203  16’            “skew”                  “SKU”               Allison
       (5/7)
 8    Day 5    1216  15’          “sea level”              “C-level”            Allison
       (5/7)
 9    Day 5    1301  16’       “Fortnite Group”         “Fortnite Crew”       Weissinger
10     (5/7)
      Day 8    2200   1’             “$15”                  “15%”                Hitt
11    (5/12)
      Day 10   2466   1’       “they were 0their”           “their”             Barnes
12    (5/14)
      Day 13   3254   1’            “4327”                  “3427”              Schmid
13
      (5/19)
14    Day 13   3335   6’            “Grinn”                “Grimm”              Schmid
      (5/19)
15    Day 13   3335   9’         “G-R-I-N-N.”           “G-R-I-M-M.”            Schmid
      (5/19)
16    Day 14   3583   4’            “RVC”                   “RBC”              Hanssens
17    (5/20)
      Day 14   3584  11’            “RVC”                   “RBC”              Hanssens
18    (5/20)
      Day 14   3584  15’            “RVC”                   “RBC”              Hanssens
19    (5/20)
20    Day 14   3647 Header   “Malackowski - Direct      “Malackowski -        Malackowski
      (5/20)                       / Doren”            Cross/Moskowitz”
21    Day 14   3660   3’             “ID”                   “R&D”             Malackowski
      (5/20)
22    Day 15   3982  12’       “Mark Prudamo”               “Marc                Cook
      (5/21)                                           Prud’hommeaux”
23

24

25

26
27

28

                                            -5-
                     JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 6 of 7


     Dated: June 11, 2021            CRAVATH, SWAINE & MOORE LLP
 1                                       Christine A. Varney (pro hac vice)
                                         Katherine B. Forrest (pro hac vice)
 2                                       Gary A. Bornstein (pro hac vice)
                                         Yonatan Even (pro hac vice)
 3                                       Lauren A. Moskowitz (pro hac vice)
                                         M. Brent Byars (pro hac vice)
 4
                                     FAEGRE DRINKER RIDDLE & REATH
 5                                   LLP
                                         Paul J. Riehle
 6

 7                                   By:   /s/ Katherine B. Forrest
                                           Katherine B. Forrest
 8                                         825 Eighth Avenue
                                           New York, New York 10019
 9                                         Telephone: (212) 474-1000
10                                         Attorneys for Plaintiff and
                                           Counter-defendant Epic Games, Inc.
11

12
                                     GIBSON, DUNN & CRUTCHER LLP
13                                       Theodore J. Boutrous Jr.
                                         Richard J. Doren
14                                       Daniel G. Swanson
                                         Mark A. Perry
15                                       Veronica S. Moye
16
                                           /s/ Mark A. Perry
17                                         Mark A. Perry
                                           1050 Connecticut Avenue, N.W.
18                                         Washington, DC 20036-5306
                                           Telephone: (202) 887-3667
19
                                           Attorneys for Defendant and
20                                         Counterclaimint Apple Inc.
21

22

23

24

25

26
27

28

                                               -6-
                        JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                               Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 796 Filed 06/11/21 Page 7 of 7



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: June 11, 2021                       CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Katherine B. Forrest
                                                        Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  -7-
                           JOINT NOTICE OF TRIAL TRANSCRIPT ERRATA
                                  Case No.: 4:20-cv-05640-YGR-TSH
